The W. T. Rawleigh Company, a corporation, brought suit against G.A. Allison, Chas. W. Clay, J.A. Benham, and Mrs. Buck Garrett to recover judgment against J.A. Allison for goods, wares, and merchandise purchased and to recover against Chas. W. Clay, J.A. Benham, and Mrs. Buck Garrett, alleging that they entered into a guaranty contract to pay the said account. Default was entered against each of the defendants except J.A. Benham.
The issue which was presented to the jury as stated by the trial court was:
"There will be no issue as to the amount sued for and the only question to be submitted to the jury is whether or not the name of Mr. Benham was stricken from the bond."
A unanimous verdict was returned in favor of the defendant J.A. Benham.
The argument of the plaintiff in error is presented under the proposition:
"Error of the court in receiving testimony on the answer of the defendant and in not striking the testimony of certain witnesses, *Page 541 
and in not sustaining the demurrer of the plaintiff to the evidence and failing to instruct the jury to find for the plaintiff."
The only proposition substantially relied upon in brief of plaintiff in error is the insufficiency of the evidence to sustain the verdict.
G.A. Allison testified to the following:
"Q. What did you do? A. Scratched his name and went and got Mrs. Garrett on it. By the Court: You scratched his name? A. Yes, sir. By the Court: What do you mean by that? A. I got a pencil and marked it off. Q. What did you do with the bond? A. Sent it to the company. Q. At the time you sent it in the name of Mr. Benham scratched out? A. I think it was. Q. Will you be sure about that, you sure about that? A. Yes, sir."
This testimony was sufficient evidence to take the case to the jury. The jury appears to have believed this evidence for they brought in a unanimous verdict for the defendants.
In a law case, this court will not weigh the evidence, but will, if there is sufficient evidence to reasonably support the verdict, affirm the same. The judgment is, therefore, affirmed.
The Supreme Court acknowledges the aid of Attorneys W.L. Eagleton, Roscoe E. Harper, and Saul Yager in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Eagleton and approved by Mr. Harper and Mr. Yager, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.